   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 1 of 30 PageID #:717




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )      No. 17 CR 299
      v.                                   )
                                           )      Hon. John J. Tharp, Jr.
TIMOTHY DORSEY                             )      District Judge

                      GOVERNMENT’S POSITION PAPER
                     REGARDING SENTENCING FACTORS

      Timothy Dorsey exploited young men, and later a young woman, as prostitutes

in his national sex-trafficking operation. He preyed on young people with troubled

family situations, mental health and drug abuse issues, and he emotionally and

physically abused them while they were involved in his organization. Dorsey

controlled where they worked and took half the money they made. Dorsey persisted

in his prostitution operation even after getting out of jail for a Georgia prostitution

conviction in 2016. He threatened his workers that he’d beat up or kill anyone who

left his organization and began prostituting on his own. In February 2015, he made

good on his threat, directing Anthony Mrdjenovich to murder Philip Scheau, one of

Dorsey’s former workers who had left Dorsey’s organization approximately a week

earlier and was working on his own as a prostitute.

      Dorsey’s crimes and his failure to be deterred by multiple arrests and a prior

conviction warrant an above-Guidelines sentence within a range of 8-10 years’

imprisonment under 18 U.S.C. § 3553 in order to adequately punish the seriousness

of the offense, deter the defendant, and protect the public.




                                           1
     Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 2 of 30 PageID #:717




I.      THE PRESENTENCE INVESTIGATION REPORT

                     Dorsey’s Plea to the Illinois and Georgia Indictments

        Dorsey was charged by indictment in the Northern District of Illinois with five

counts of transporting individuals in interstate commerce with the intent that they

engage in prostitution on various dates in 2014 and 2015, in violation of 18 U.S.C.

§ 2421, in United States v. Timothy Dorsey, 17 CR 299 (the “Illinois Indictment”).

        Dorsey was charged in the Middle District of Georgia with one count of

transporting an individual in interstate commerce with the intent that the individual

engage in prostitution between November and December 2016, in violation of 18

U.S.C. § 2421, in United States v. Timothy Dorsey, 18 CR 13 (the “Georgia

Indictment”). The Georgia Indictment was transferred to the Northern District of

Illinois, pursuant to Fed. R. Crim. P. 20, and assigned case number 19 CR 299.

        On April 25, 2019, Dorsey pleaded guilty to Count One of the Illinois

Indictment and to the Georgia Indictment, pursuant to a written plea agreement.

R.58.

                     The Probation Office’s Advisory Guidelines Calculation

        The United States Probation Department, using the November 2018

Guidelines Manual, calculated defendant’s Guidelines range as follows:

              Illinois Indictment

               14    Base offense level, pursuant to USSG § 2G1.1(a)(2) and (d)
                     for each of the counts involving victims Individuals A
                     through E;

              Georgia Indictment

              14     Base offense level, pursuant to USSG § 2G1.1(a)(2)

                                           2
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 3 of 30 PageID #:717




               Multiple Count Adjustment

               Each of the five counts of the Illinois Indictment and the single count of
               the Georgia Indictment are assigned one unit pursuant to Guidelines
               §§ 2G1.1(d) and 3D1.4. The total number of units is 6, resulting in a 5
               level increase to the offense level for the Group with the highest offense
               level. As a result, the combined adjusted offense level is 19.

               -3    Acceptance of responsibility, pursuant to USSG § 3E1.1

               16    Total Offense Level

PSR at 9-12.

      Defendant has a criminal history category of II. PSR at 14. Defendant has a

1996 conviction for theft in Cook County, Illinois, and a 2016 conviction for pimping

in Dekalb County, Georgia. Id.

       The Probation Office calculated that, with an offense level of 16 and a criminal

history score of II, defendant’s advisory Guidelines range is 24 to 30 months’

imprisonment. PSR at 23.

                     Acceptance of Responsibility Reduction

      The government does not object to the Probation Office’s calculation of the

applicable Guidelines range. However, while the government indicated in both the

plea agreement and its Government’s Version that Dorsey deserved a reduction in

his offense level pursuant to Guideline § 3E1.1 for acceptance of responsibility,

Dorsey’s statements to the Probation Office calls his acceptance into question. In

particular, when interviewed by the Probation Office regarding his business, Dorsey

stated that he “wanted to provide opportunities (such as being a massage therapist)

to people with ‘limited opportunity’ and said that “he wanted to ‘provide legal


                                            3
      Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 4 of 30 PageID #:717




companionship to lonely people’ and ‘didn’t want to run a whorehouse.’” PSR at 8. He

further stated that he “turned a ‘blind eye’ to employees engaging in sexual conduct.

Id.

        Dorsey’s characterization of the purpose and nature of his prostitution

operation is wholly false. Dorsey knew he was prostituting men using the cover of

“massage therapy” and he further knew – and expected – that his workers perform

sex acts on their clients. Not only did numerous former workers of Dorsey testify to

these facts, but their statements are corroborated by text messages, found on phones

in Dorsey’s possession when he was arrested in Brookhaven, Georgia, in September

2015, on which Dorsey, who made his workers’ appointments, was explicitly

promising that his masseurs would perform sex acts with the clients. Further, Dorsey

was recorded in a telephone conversation in late November 2016, with former worker

Individual D, in which he discussed the possibility of Individual D returning to work

with Dorsey. 1 See Exhibit O. Individual D told Dorsey that he was looking to make

$1,500–2,000 a week performing massages that included “blow jobs.” Dorsey stated

that he believed that Individual D had been making that sum when Individual D was

working for Dorsey. Individual D complained that although sometimes he made that

much, other times he would be in Arizona and make only $800 or $1,000. Dorsey

responded, “Well, you gotta understand, you know, I been doing this for a long time,

and I’m not going to deliberately take you somewhere where you’re not gonna make



1Due to the voluminous nature of the Government’s exhibits, a copy of all exhibits referenced
in this position paper will be submitted to this Court with copy to defense counsel in advance
of sentencing.

                                              4
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 5 of 30 PageID #:717




a whole lot of money.” Dorsey and Individual D discussed how much Individual D

wanted to charge for a “blow job” as opposed to a “hand job.” Dorsey explained that

Masseurfinder would not let him post anything that explicitly advertised sexual acts;

Dorsey added, however, that he could offer that Individual D would perform those

acts when he spoke to the client directly. During the same recorded call, Dorsey asked

Individual D what he wanted to charge. When Individual D said he wanted to charge

$150 for a massage with a blow job, Dorsey responded:

      I hear what you’re saying. But I have to say, that you’ve been doing this
      long enough to know what 150 an hour means to these clients. You
      know, they’re, they’re gonna want some penetration. Somebody’s, for
      150, somebody’s fucking somebody.

Dorsey’s own statements demonstrate that he lied to the Probation Office when he

claimed he wanted to run a legal business and instead turned a “blind eye” to sexual

conduct by his workers.

      The fact that Dorsey pleaded guilty to the offenses he was charged with does

not entitle him to a reduction in his offense level for acceptance of responsibility as a

matter of right. See Guideline § 3E1.1, App. Nt. 3. Instead, while entry of a guilty

plea “combined with truthfully admitting the conduct comprising the offense of

conviction” is “significant evidence” of acceptance of responsibility, it “may be

outweighed by conduct of the defendant that is inconsistent with such acceptance of

responsibility.” Id. Dorsey’s statements to the Probation Office are in stark

contradiction to the facts and his own admissions in his guilty plea. Dorsey’s choice

to deny and minimize his offense conduct in this manner strongly suggests that he

has not accepted responsibility for his offense.

                                           5
      Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 6 of 30 PageID #:717




                     Probation Office’s Recommendation

        The Probation Office recommends that this Court impose an above Guidelines

sentence of 60 months’ imprisonment on each count of conviction, to be served

concurrently. In support of its above-Guidelines recommendation, the Probation

Office cites Dorsey’s involvement in the murder of Philip Scheau, Dorsey’s phone

abuse (for profit) while incarcerated, Dorsey’s lies to the Probation Office regarding

the reasons for his dishonorable discharge from the U.S. Army, and Dorsey’s failure

to be deterred from criminal conduct, specifically, prostitution, despite his 2016

conviction for pimping in Georgia.

II.     THE 3553(A) FACTORS WARRANT AN ABOVE-GUIDELINES RANGE SENTENCE

        Criminal    sentencing     has   four     purposes    -   retribution,   deterrence,

incapacitation, and rehabilitation. United States v. Milbourn, 600 F.3d 808, 812 (7th

Cir. 2010). Section 3553(a) requires the court to impose a sentence that is “sufficient,

but not greater than necessary,” to comply with the purposes of sentencing. 2 In

defendant’s case, a sentence significantly above the Guidelines range is needed to

take into account the nature and circumstances of the offense as well as defendant’s

history and characteristics, and satisfies the purposes of sentencing, in particular the

need to reflect the seriousness of the offense, to provide just punishment and to deter

defendant and others.


2 Those purposes are the need for the sentence “(A) to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (B) to afford
adequate deterrence to criminal conduct; (C) to protect the public from further crimes of the
defendant; and (D) to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner.” §§ 3553(a)(2)(A)-
(D).

                                              6
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 7 of 30 PageID #:717




      Timothy Dorsey recruited young men and women who were struggling with

emotional and substance abuse issues into his national prostitution operation. Many

of his recruits had never engaged in prostitution prior to working for Dorsey. Dorsey

took half of what his recruits made per commercial sex act. He facilitated their drug

abuse. He manipulated them into remaining with him through a combination of

threats, verbal abuse, financial rewards, physical abuse, and pretended friendship.

The harm Dorsey inflicted on these young men and women – who, although not

minors, were very young adults would be enough, in and of itself, to justify an above-

Guidelines sentence.

      In addition, Dorsey has already demonstrated to this Court that arrest and

imprisonment is not a deterrent. When he was arrested in Brookhaven, Georgia, in

September 2015, he sent postcards to Individual B, one of his workers, directing him,

in code, to continue to commit acts of prostitution and direct other workers to do the

same, so that the proceeds could be sent to Dorsey in prison. See Exhibit P. Within

months of his release from prison in June 2016, he was back out recruiting

participants to further his prostitution operation. He tried to recruit Individual D

back into his operation, and he was arrested in December 2016 in Valdosta, Georgia,

after setting up a meet between an undercover detective and Individual B.H., who

Dorsey had been prostituting. When in custody in Valdosta after his December 2016,

he passed letters to his co-defendant, Matthew Lenzi, while in prison. See Exhibit Q.

In those letters, he encouraged Lenzi to lie to police so that he and Lenzi could either

get acquitted or obtain a more favorable plea deal. In addition, his misconduct in



                                           7
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 8 of 30 PageID #:717




federal prison – selling his phone password in exchange for thousands of dollars –

further illustrates his disrespect for the law.

      Further, he lied to the Probation Officer during the preparation of the PSR: he

lied regarding the reasons for his dishonorable discharge from the U.S. Army, and he

minimized his role and responsibility for the offenses he pleaded guilty to in this case.

Defendant’s demonstrated disregard for the law despite a prior conviction, as well as

his lack of acceptance of responsibility for his offense, also supports a conclusion that

a Guidelines sentence is wholly insufficient to protect the public and deter the

defendant.

      Finally, an above-Guidelines sentence is needed to hold Dorsey responsible for

his role in Philip Scheau’s death. After years of promising his recruits that he would

harm them if they decided to go into business for themselves, he followed through on

that threat when he directed his worker Anthony Mrdjenovich to murder Philip

Scheau, who had left Dorsey’s business just two weeks before he was murdered.

Mrdjenovich, who was convicted of Scheau’s murder at trial, traveled to Chicago with

Dorsey, in a car Dorsey rented. Mrdjenovich, although he repeatedly lied about who

pulled the trigger, consistently stated that Dorsey drove him to the Motel 6 in Schiller

Park to meet with Scheau, and provided the gun used in the murder. As set forth in

more detail below, Mrdjenovich’s statements regarding Dorsey’s involvement in that

murder are corroborated by circumstantial evidence placing Dorsey in the Chicago

area with Mrdjenovich, telephone records, and multiple reports by other Dorsey

recruits that Dorsey had made threats to murder them if they left his employment.



                                            8
    Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 9 of 30 PageID #:717




       A significantly above-Guidelines sentence is needed to hold Dorsey responsible

for the full extent of his criminal conduct, and given his history of criminal activity,

to protect the public and deter Dorsey from future crime.

              The Nature and Circumstances of the Offense

              1.     Scope of Dorsey’s Sex Trafficking

       Dorsey’s involvement in sex trafficking dates back to at least 2011. At first,

Dorsey headquartered his operation in Chicago at apartments in Elk Grove Village,

and on the 4100 block of N. Clarendon Ave. in the Uptown/Buena Park neighborhood

of Chicago. From Chicago, he directed the young men he had recruited into his

operation to travel all over the country by plane, bus, and automobile. Plea, R.58 at

5. Dorsey advertised the men’s services, set up appointments, and collected half of

the fee paid by clients. Id. Dorsey ran his business until his September 2015 arrest

in Georgia on charges of human trafficking and pimping, which arose after one of the

workers he recruited called 911 and claimed to have been lured down to Georgia

under the pretense of working for a DJ company. 3 He ultimately entered an Alford

plea to the pimping charge, was sentenced to a year’s imprisonment, and released

from custody in June 2016. PSR at 14. He re-started his prostitution operation and




3This worker, Individual K.L., was not truthful with law enforcement when he claimed he
did not know that he would be asked to perform sex acts. As Facebook Messenger chats
between Dorsey’s co-defendant Chris Carrera and Individual K.L. indicate, Individual K.L.
was told he might have to let the clients touch him, although K.L. stated he would not allow
that to happen. One of the officers who interviewed Individual K.L. after he called 911 noted
that K.L. appeared to be high on methamphetamine. In investigating K.L.’s claims,
Brookhaven Police seized phones and other electronic media containing Dorsey’s
communications with clients concerning prostitution.

                                             9
    Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 10 of 30 PageID #:717




by November 2016, based on his own statements in a recorded call with Individual

D, was prostituting men and women again. 4

       Shortly thereafter, on December 6, 2016, Dorsey was arrested in a prostitution

sting in Valdosta, Georgia, for prostituting Individual B.H., a female. Dorsey had

been prostituting Individual B.H. throughout the United States in the same manner

in which he prostituted the young men previously employed by him. Dorsey booked

and paid for Individual B.H’s rental cars and hotel stays. Dorsey also drove Individual

B.H. across state lines to engage in prostitution. Dorsey posted ads for Individual

B.H., booked Individual B.H.’s appointments, and once an appointment was booked

with a customer, Dorsey provided Individual B.H. with instructions concerning,

among other things, the timing and location of the appointment. Dorsey collected a

portion of whatever Individual B.H. was paid by a customer for the appointment.

                      Dorsey’s Concealment of his Operation

       Dorsey concealed his illegal operation by claiming he was operating a DJ

company. He instructed his recruits that, if questioned, they should say that they

worked for his DJ company, Cobalt Recordings. See Exhibit A at 7. Dorsey himself

claimed to Brookhaven, GA police that he was operating a DJ company and explained




4 Specifically, on November 28, 2016, at the FBI’s direction, Individual X (Individual D)
placed a call to Dorsey in which he asked to come back to work for Dorsey. Dorsey agreed to
let him do so, but stated, among other things, that “he had a guy and a girl with him now”
and that if Individual X came back, he couldn’t talk about the people who used to work for
Dorsey, stating, “I mean, I don’t want all this stuff brought up. I got good people over here, I
have some bad ass motherfuckers over here who are happy to be here, and I want it to stay
that way. Alright?..Especially these females. Cause they’re not fucking around. I mean they
are, but they are not playing. These bitches are not playing.” See Exhibit O.

                                              10
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 11 of 30 PageID #:717




that he had heard that some of his workers were doing massages with “happy

endings” on the side.

         However, as his bank records and credit card records make clear, Dorsey’s

income was almost entirely cash, and his expenditures were consistent with his

operation of a prostitution enterprise, not a DJ company. For example, between

January 2013 and September 2014, of the $405,204.10 in credits to his Citibank

account ending in X8130, $365,698.91 were cash deposits. When he was arrested in

Brookhaven, Georgia, in September 2015, he had numerous cell phones, gift cards,

debit cards, and cash in excess of $6,000 in his Audi sedan and motel room. When he

was arrested in Valdosta, Georgia, in December 2016, he had $32,970 in cash on his

person, as well as multiple phones, electronic storage media, and 27 debit/credit

cards.

                     Dorsey Persisted in Criminal Conduct While in Custody

         Even when in custody – first in 2015-2016, when he was incarcerated in Dekalb

County, Georgia, and again when he was arrested in 2018 in Valdosta, Georgia,

Dorsey attempted to operate his prostitution business.

         First, on October 1, 2015, Individual B was interviewed by FBI agents. In

addition to discussing his work for Dorsey, he advised agents that he had received

two postcards from Dorsey from a jail in Georgia. See Exhibit P. The first instructed

him to have “Anthony” put $75 per week on commissary books for Dorsey and Chris

Carrera. He instructed them to “use the Challenger and rental car only. Do not drive

the Mustang for any reason at all.” The postcard instructed Individual B to “save all

the money you guys have now, and from any gigs. We need all the money we can get
                                           11
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 12 of 30 PageID #:717




for bail. He then instructed Individual B to “go to St. Louis, Denver, and Phoenix and

take all the gigs you can” and “tell Anthony to go to Dallas, Houston, Austin and San

Antonio for DJ gigs and to collect from clubs that owe.” He concluded with the

command to “Make sure you both stop everything and take care of everything on this

postcard immediately! Don’t worry we are fine and will see you guys very soon.”

Individual B told FBI agents that he interpreted “gigs” as code for prostitution since

he did not know Dorsey to be doing real DJ work.

      Further, when incarcerated in Georgia arising out of his arrest for his

involvement in prostituting Individual B.H, Dorsey attempted to manipulate

Matthew Lenzi, who traveled with Dorsey and Individual B.H., into making false

statements to the police. Lenzi turned over two letters to Valdosta Police, which he

received from Dorsey. See Exhibit Q. In one letter, Dorsey stated that Lenzi should

say that he earned the money police found on Lenzi from modeling and personal

training. He also stated, “I have a bunch of guys here ready to work when we get out.

And they are all prepared to help replace everything you lost.” He stated, “Just

remember all the good times and how I treated you.” In the second letter, he writes,

“I will send an affidavit over to you saying you knew nothing about [Individual B.H.]

sexual stuff. Also anything in the statement I write about [Individual B.H.] I need

you to agree with I’m gonna have to throw her under the bus a little bit to get you

out.” On the back of the second letter, Dorsey included instructions as to how to get




                                         12
    Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 13 of 30 PageID #:717




into Dorsey’s email accounts, including moderntouchamerica@gmail.com which

Dorsey had used to contact Individual D in November 2016. 5

                    Dorsey’s Treatment of his Workers

       The individuals Dorsey recruited online to participate in his prostitution

operation shared similar qualities: they each had financial need, difficult family

situations and/or substance abuse issues. Dorsey exploited their loneliness, need for

money, and lack of family connection to keep them working in his prostitution

operation despite the fact that they could easily have earned more money working on

their own. For example:

       •     Individual A graduated high school in May 2013. Several months later,
             after his seasonal job ended, he responded to Dorsey’s ad seeking
             masseurs. Ex. A at 1-2. At their first meeting, Dorsey instructed
             Individual A to massage him, while he touched Individual A, and
             directed Individual A to massage his penis to ejaculation. After that
             massage, he paid Individual A $100, promised him that he’d make
             $150,000 a year and let him drive his Audi R8. Dorsey promised
             Individual A no one would find out he was doing male massages. Ex. A
             at 1-2.

       •     Individual B dropped out of high school and moved out of Illinois to work
             odd jobs. When he was 21, he moved back to Illinois to live with his
             grandparents. It was then that he responded to Dorsey’s online ad
             seeking male masseurs. During Individual B’s first meeting with
             Dorsey, Dorsey promised him that he’d make more than $800 per week
             and showed him pictures of his cars. When Individual B said he didn’t
             know how to do massage, Dorsey told him that he could practice on
             Dorsey. During this massage, Dorsey attempted to perform oral sex on
             Individual B, who pushed him away. In the second meeting Individual
             B had with Dorsey, Dorsey touched him during the massage, and told
             Individual B that clients would want him to “jack them off.” Ex. B at 1-
             3.


5  In addition, the United States obtained a search warrant for the
moderntouchamerica@gmail.com email account. Based on the contents of the account, it was
used by Dorsey.

                                          13
    Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 14 of 30 PageID #:717




       •     Individual C was in his late twenties when he started working for
             Dorsey. He struggled with addiction to cocaine and heroin at the time,
             and testified that Dorsey took him to buy drugs on approximately three
             occasions when he worked for Dorsey. Ex. D at 17, 23-26.

       •     Individual D was 19 years old when he responded to Dorsey’s
             backpage.com ad seeking male masseurs. During his first meeting with
             Dorsey, Dorsey promised him he’d make a lot of money doing massage
             with “hand jobs.” When Individual D returned for a second meeting,
             Dorsey touched him during the massage, and directed him to give him a
             “hand job” at the end. Dorsey requested oral sex, which Individual D
             refused, and then paid him $180. Exhibit E at 1-3. In March of 2017,
             Individual D was arrested after he attacked officers, responding to a 911
             call in which he stated he wanted to commit suicide. Individual D suffers
             from various mental health issues, including schizophrenia and bipolar
             disorder.

       •     Individual KL and Chris Carrera, both of whom worked for Dorsey, were
             recovering addicts. 6 Dorsey told Brookhaven police that he had promised
             Individual KL’s family he would take care of him. When Individual KL
             called 911 in Brookhaven, GA, to report that he was afraid that Dorsey
             was going to force him to perform sex acts, responding officers obtained
             a search warrant for Dorsey’s motel room. In executing that warrant, in
             addition to credit cards, phones, and computers, officers recovered a
             syringe and a brillo pad. One of the responding Brookhaven PD officers
             specifically noted that Individual KL appeared to be high and admitted
             to taking methamphetamine.

       •     Individual IT met Dorsey when he was approximately 20 years old.
             Individual IT and others were examining Dorsey’s car, a Dodge Viper.
             When Individual IT asked how Dorsey could afford a car like that,
             Dorsey explained that he managed male masseuses and offered him a
             job. Individual IT initially declined, but later, when looking for a job,
             contacted Dorsey. Dorsey first allowed Individual IT to perform
             massages without engaging in sex acts, but then told him that he would
             need to start letting customers touch his genitals and perform oral sex
             on him. Individual IT stated that Dorsey tried to engage in sex acts with
             him and became angry when he was refused. Ex. G at 1-2.




6As discussed earlier, Individual KL lied to agents and police regarding what he knew about
Dorsey’s business. KL has criminal convictions for theft, DUI, and domestic battery.

                                            14
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 15 of 30 PageID #:717




      •      Anthony Mrdjenovich was approximately 19 years old when he
             responded to Dorsey’s backpage.com ad seeking male masseuses. Ex. K
             at 8. He met with Dorsey and Scheau in Dallas, Texas in September of
             2014. Id. at 9-10. Scheau taught him how to perform the erotic massage.
             Id. Mrdjenovich struggled with PTSD, anxiety, and ADHD arising out
             of events which occurred prior to his adoption at the age of 4 and a half.
             Ex. K at 4-5. Mrdjenovich stopped taking his medications at age 16. Id.
             at 4, and was arrested and convicted of aggravated robbery before he
             graduated high school. Id. at 7.


      When these men first met Dorsey, Dorsey took semi-nude photographs of his

recruits, which Dorsey used in his online advertisements. See, e.g. Exhibit A, pp. 1–

4, 9; Exhibit B, pp. 2–3, 6; Exhibit C, pp. 1, 5; Exhibit D, p. 18–19, 24–25; Exhibit E,

pp. 1–3; Exhibit F, pp. 6–9. Dorsey then threatened to send those photographs to his

recruits’ family and friends, including those of Individual A and Individual B , as a

means of maintaining control over them. Further, Individual D testified Dorsey did

send his friends messages saying that Individual D performed hand jobs on men for

money.

      Dorsey physically and emotionally abused his recruits. He punched them and

hit them. He degraded them in private and in front of others, telling him that they

were worthless. For example:

      •      Individual A testified in the grand jury that when he fell asleep in
             Dorsey’s car while Dorsey was trying to talk to him, Dorsey got mad and
             called him his “ho.” Dorsey threatened to ”strand” Individual A in
             Houston. Once Individual A took his things and tried to leave, Dorsey
             convinced him to stay by promising he’d make money and drive nice
             cars. Ex. A at 17. Individual A testified to seeing Dorsey stick a knife in
             Individual N.P.’s face, and hit Individual B when Individual B brought
             a stripper to the hotel. Id. at 21. Individual A testified that Dorsey
             would say to him, “without me, you’re nothing” and “I’m pretty much
             your last chance.” Further, Individual A testified that Dorsey told him
             that he had Individual C.B. beat up Individual N.P. for calling Dorsey


                                          15
  Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 16 of 30 PageID #:717




            the n-word and showed Individual A a photo of Perez sitting in Dorsey’s
            car beaten up. Id. at 24.

      •     Individual B testified that Dorsey hit him when he brought a woman
            back to the hotel. Ex. B at 19. He further testified that Tim “put me
            down all the time, id. at 19-20, and would “try to tear me down by calling
            me names like white trash, lowlife, and scumbag.” Id. at 25.

      •     Individual C told federal agents that Dorsey slapped him and kept his
            money. Ex. C at 4. Individual C at the time was using drugs, and stated
            that Dorsey made sure Individual C could get out to use drugs. Id. at 5.
            Individual C further testified that Dorsey was insulting and “would
            break you down to the point of no return.” Ex. D at 24. Individual C
            further testified that he saw Dorsey throw hot coffee on Mrdjenovich
            because Mrdjenovich’s phone was on silent. Ex. D at 34.

      •     Individual D testified that Dorsey slapped Individual C, kept Individual
            C ‘s money, and kept him on drugs, even taking him out to buy cocaine.
            Individual D described that Dorsey would tell him “you’re not all that”
            and “I could have so many other guys doing the same things as you” and
            that “my only value in life was doing massages.” Individual D described
            how Dorsey would insult his appearance, tell him he couldn’t survive in
            any other job, and that he wouldn’t amount to anything. Ex. E at 4-7.

      •     Individual A.K., who worked for Dorsey in 2014 and 2015, told agents
            that he heard conversations between Dorsey and Individual J.T.,
            another of Dorsey’s workers, in which Dorsey told Individual J.T. that
            he was worthless and would never amount to anything. Individual A.K.
            said that Dorsey knew how to read people, find a weakness, and then
            hammer at it.

      Dorsey also threatened his recruits in order to keep them from leaving his

operation and working on their own. For example,

      •     Dorsey threatened Individual A that, if Individual A quit Dorsey’s
            operation and went to work on his own, Dorsey would provide his
            grandmother with some of the semi-nude pictures that Dorsey had
            taken of him. See Exhibit A, p. 7.

      •     Similarly, Dorsey threatened Individual B that, if Individual B quit
            Dorsey’s operation and went to work on his own, Dorsey would either
            “fuck [him] up” or provide his grandmother with some of the semi-nude
            pictures that Dorsey had taken of him. See Exhibit B, p. 24. In

                                         16
    Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 17 of 30 PageID #:717




             particular, Individual B testified that Dorsey said that “if you fuck up or
             do something stupid like go into business for yourself, I’ll set up a
             massage and you will get hurt.” Id. at 13.

       •     Dorsey threatened Individual C that, if he ever stopped working for
             Dorsey and went out on his own, Dorsey would kill him. Ex. D at 20-
             21At one point, Dorsey showed Individual C a stack of money and said
             that it was set-aside in the event that any of his workers “fucked up.”
             Individual C took this to mean that Dorsey would pay someone to kill
             him if he left Dorsey’s operation. See Exhibit C, pp. 4, 8; Exhibit D, pp.
             21–24.

       •     Individual C also stated that Dorsey approached him in June 2015 to
             request that Individual C would kill (Individual A) because (Individual
             A) had gone out on his own working. Ex D at 34-35. 7 According to
             Individual C, Dorsey said that he would approach (Individual A) as a
             client, shoot (Individual A) at the hotel, then shoot (Individual A) in the
             head to ensure he was dead. Id.

       •     After Individual B.B. quit working for Dorsey and went out on his own,
             Dorsey confronted him and told him not to work in areas where Dorsey’s
             operation was active, including Chicago. Dorsey threatened Individual
             B.B. that if he continued to work in Chicago, Dorsey would schedule a
             massage appointment with him using an alias and proceed to beat
             Individual B.B. up when he arrived for the appointment. See Exhibit H.

       •     Individual A.O., another former worker for Dorsey, also told the FBI
             that Dorsey told Olson that if his employees leave, Dorsey puts a “hit”
             on them. 8 Dorsey asked Individual A.O. to kill a former worker, a
             request Olsen refused. See Exhibit R.


                    Dorsey’s Involvement in the Murder of Philip Scheau

       Phillip Scheau was one of Dorsey’s workers. On February 27, 2015, Scheau was

shot multiple times outside of a Motel 6 in Schiller Park, Illinois. Anthony




7 Individual C reported this when interviewed by FBI agents in 2015, before anyone was
charged with Scheau’s murder.
8 Individual A.O. has numerous felony convictions, including for forgery and a a weapons
offense as well as a misdemeanor conviction for theft-false representation.

                                          17
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 18 of 30 PageID #:717




Mrdjenovich, another one of Dorsey’s recruits, was convicted of murdering Scheau.

Mrdjenovich had initially told police – and testified in the state grand jury – that

Dorsey committed the murder. Mrdjenovich later recanted, and told Schiller Park

police that he had shot Scheau at Dorsey’s direction. At trial, Mrdjenovich testified

that Individual B murdered Scheau at Dorsey’s direction. As discussed below,

although Mrdjenovich lied about his role in killing Scheau, there is significant

circumstantial evidence that establishes that Dorsey directed the murder.

             1.     Prior to Scheau’s Murder

      Mrdjenovich reported that he and Scheau were working for Dorsey in Texas in

early 2015. While in Dallas, Dorsey and Scheau got into an argument about Scheau’s

decision to stop working for Dorsey. Scheau promised Dorsey that he would not post

any of his own online advertisements. Dorsey told Mrdjenovich, “I’m gonna kill that

mother fucker if he posts an ad.” In the days following Scheau’s departure for Chicago,

Dorsey looked to see if Scheau posted any online massage advertisements. When

Dorsey discovered that Scheau was posting ads, Dorsey told Mrdjenovich, “We’re

gonna kill that mother fucker.”

      Mrdjenovich’s statements are corroborated by the following:

      •      Priceline.com records show that in January 2015, Dorsey paid for a hotel
             reservation in Scheau’s name at a hotel in Houston and that Dorsey
             made reservations at the multiple hotels in Dallas throughout February
             2015.

      •      A voicemail log recovered from Scheau’s phone (ending in X9093)
             reflects contact with Dorsey and Mrdjenovich in January and February
             2015. In particular, on February 15, 2015, Mrdjenovich left Scheau a
             voicemail, in which he said, “Tim is looking for you. Your guy is here.”
             Based on the content of the message and the statements of others of
             Dorsey’s recruits, it can be inferred that Mrdjenovich was telling Scheau
                                          18
  Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 19 of 30 PageID #:717




            that Dorsey was looking for him because a client was present for an
            appointment.

      •     According to data from Spirit Airlines, recovered from Scheau’s phone,
            on February 17, 2015, Scheau flew from Dallas to Chicago.

      •     Individual A.K., a former worker of Dorsey’s, told Schiller Park police
            that he had spoken to Scheau several days before the murder, and that
            Scheau told A.K. that Dorsey became upset when Scheau left him, and
            specifically that Dorsey was angry and began crying.


      Further, telephone records and texts recovered from one of Scheau’s telephones

demonstrate that Dorsey and Scheau were in contact prior to the murder, but not

after the murder.

      In early 2015 and continuing until February 24, 2015, Dorsey and Scheau were

in frequent contact by text and telephone calls. According to phone records for two

telephones subscribed to and used by Dorsey (one ending in X1959 and the other

ending in X5928), Dorsey called a telephone number ending in X9093 (based on the

contents of the phone, used by Scheau) a total of 938 times between January 1 and

February 22, 2015. Scheau, in turn, used the X9093 number to call Dorsey’s X1959

telephone 862 times during the same time period. Further, Scheau used a second

number ending in X7571. That number called Dorsey’s X1959 telephone 8 times

between February 23 and 24, 2015, and Dorsey’s X1959 phone called Scheau’s X7571

phone 11 times between February 4 and February 24, 2015. On February 23, 2015,

Dorsey used another phone subscribed to him (ending in X5928) to contact Scheau.

      After Scheau returned to Chicago, according to toll records, he and Dorsey had

frequent contact. Specifically, in the days leading up to the murder (February 21

through February 24, 2015), Dorsey and Scheau talked frequently:
                                        19
  Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 20 of 30 PageID #:717




       First, according to text messages recovered from Scheau’s phone, he and

Dorsey exchanged the following texts on February 21 and 22, 2015. The green arrows

denote an outgoing message and the red arrows denote an incoming message:




       Second, telephone toll records show additional contact between Scheau and

Dorsey:

Date                 Time                Call Direction       Duration (approx..)

2/22/15              3:31 p.m.           Scheau to Dorsey     text

2/23/15              2:13 a.m.           Dorsey to Scheau     8 sec.

2/23/15              2:52 a.m.           Dorsey to Scheau     9 sec.

2/23/15              5:26 a.m.           Dorsey to Scheau

2/23/15              8:04 a.m.           Scheau to Dorsey     6 mins

2/24/15              1:40 a.m.           Scheau to Dorsey     Text

2/24/15              2:10 a.m.           Dorsey to Scheau     Text

2/24/15              3:51 p.m.           Dorsey to Scheau     26 min




                                       20
  Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 21 of 30 PageID #:717




 2/24/15              4:32 p.m.            Dorsey to Scheau    Text

 2/24/15              4:33 p.m.            Dorsey to Scheau    Text

 2/24/15              4:34 p.m.            Dorsey to Scheau    Text

 2/24/15              4:34 p.m.            Dorsey to Scheau    Text

 2/24/15              6:07 p.m.            Scheau to Dorsey    20 seconds

 2/24/19              6:08 p.m.            Dorsey to Scheau    25 min

 2/24/19              6:33 p.m.            Dorsey to Scheau    1 min

 2/24/19              6:34 p.m.            Dorsey to Scheau    10 min



      By contrast, Mrdjenovich (whose phone number was in Scheau’s phone) and

Dorsey (using either the X1959 or X5928 telephones) also had frequent contact in

January and February 2015, but they do not contact each other by phone after

February 21, 2019. No contact with Mrdjenovich was found on Scheau’s phone ending

in X9309 or in records for Scheau’s X7175 phone obtained by Schiller Park police.

            2.     Trip to Chicago

      Mrdjenovich stated that Dorsey rented a Chevrolet Spark to get to Chicago,

and that the two drove up together. Originally, Mrdjenovich told detectives that

Dorsey used a burner phone to schedule a massage appointment with Scheau at a

motel in Schiller Park; at trial, Mrdjenovich claimed that Dorsey gave the phone to

Individual B and told him to make the appointment.

      Mrdjenovich’s statements are corroborated by the following:

      •     American Express and Enterprise Rent-A-Car records show that on
            February 26, 2015, at 3:29 p.m., Dorsey used his driver’s license and

                                        21
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 22 of 30 PageID #:717




             American Express card to rent a Chevrolet Spark in Dallas. Dorsey
             provided Enterprise with his driver’s license and two contact numbers,
             one of which was the X5928 number and the other which was Scheau’s
             telephone number ending in X7571.

      •      American Express records show that on February 27, 2015, Dorsey’s
             American Express card was used to make purchases in Texas,
             Oklahoma, Missouri, and Illinois. One of the transactions was a $144.31
             payment to the Illinois Secretary of State. According to Secretary of
             State records, in Joliet, Illinois at 4:03 p.m. on February 27, 2015,
             Dorsey signed a receipt for a $141 charge to renew a vanity license plate
             for one of Dorsey’s cars, a 2012 Audi coupe. Ex. N.

      •      Scheau’s ex-fiancée, Individual Y.I., told investigators that she had been
             helping to schedule Scheau’s massage appointments after he left
             Dorsey’s operation. She told agents that someone using phone number
             682-701-0357 had booked an appointment with Scheau for 9:30 p.m. on
             February 27, 2015 – 20 minutes prior to the murder. She further told
             police that she received a text from Scheau’s phone ending in X7571 at
             9:46 p.m., four minutes before Scheau was shot. In that message, Scheau
             stated, “here to give massage getting a weird vibe, we will see.”

      •      Metro PCS records for telephone number 682-701-0357 show that it was
             activated on February 26, 2015, and subscribed to a “Jake LeGraw” of
             San Antonio, Texas. According to Metro PCS records, the first call made
             using 682-701-0357 was a 1:37 p.m. call to the telephone number listed
             in a massage advertisement that Scheau had posted to Craigslist at
             approximately 10:41 a.m. on the morning of February 27, 2015. The two
             phones exchanged calls three more times that day, the last occurring
             from Scheau’s phone to the X0357 phone at approximately 9:47 p.m.

             3.     Dorsey Directs Mrdjenovich to Murder Scheau

      When he confessed to Schiller Park detectives, Mrdjenovich stated that Dorsey

directed Mrdjenovich to shoot Scheau when he showed up for the appointment.

Dorsey dropped Mrdjenovich off across the street from the Motel 6. Mrdjenovich

crossed the street and approached Scheau, who was standing outside in the parking

lot behind the motel. Mrdjenovich shot Scheau in the torso. Scheau tried to flee across

the parking lot. Mrdjenovich chased after him. Scheau collapsed on the ground.


                                          22
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 23 of 30 PageID #:717




Mrdjenovich then shot Scheau in the head at “point blank” range. Mrdjenovich took

Scheau’s wallet and phone, then fled the scene. Mrdjenovich got into a cab and

proceeded to a nearby Dunkin Donuts, where Dorsey was waiting for him. Together,

they drove back to Texas. On the trip back, they threw the burner phone and Scheau’s

cell phone out the window onto the highway.

      At trial, Mrdjenovich testified that he and Dorsey picked up Individual B in

Chicago and Dorsey gave Individual B a phone, with the instructions to schedule a

massage appointment with Scheau. Mrdjenovich then testified that Dorsey gave

Individual B a gun, and they dropped Individual B off at a Dunkin’ Donuts across

from the Motel 6. After dropping Individual B off, Dorsey and Mrdjenovich pulled into

the Motel 6 lot where he was able to observe the murder. See Ex. K pp.39-63.

      Mrdjenovich’s statements regarding Dorsey’s presence just prior to the murder

are corroborated by the following:

      •      Video surveillance footage from a Red Light Camera and Shell Gas
             station camera across the street from the Motel 6 show a white
             Chevrolet Spark pulling into the parking lot just south of the station.
             Video shows a man matching Mrdjenovich’s general build walking
             northbound across Lawrence Avenue towards the Motel 6 minutes
             before the murder. Meanwhile, after dropping Mrdjenovich off, the
             Chevrolet Spark pulls out of the parking lot and heads southbound down
             River Road.

      •      According to American Express records, charges were made at gas
             stations in Illinois, Missouri, and Oklahoma on February 28, 2015,
             consistent with Mrdjenovich’s statement that he and Dorsey drove back
             to Texas after the murder.

      •      Enterprise Rent-A-Car records show that Dorsey returned the Chevrolet
             Spark to Enterprise in Dallas on March 16, 2015. The car had been
             driven approximately 3,448 miles.



                                         23
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 24 of 30 PageID #:717




      Finally, following Scheau’s murder, neither Dorsey’s X1959 or X5928

telephones contacted any known telephone numbers for Scheau, notwithstanding

that the two had been in touch almost daily prior to February 25, 2015. Further, cell

site data for Dorsey’s primary phone, X5928, shows that there were no cell site hits

between February 26, 2015, and March 2, 2015.

             4.    Conclusion

      Dorsey threatened numerous workers that if they left his employ, Dorsey

would make an appointment with them and then kill them. As Individual C testified,

Dorsey asked Individual C to kill Individual A , because Dorsey believed Individual

A had gone into the business for himself. Scheau’s murder followed exactly this

pattern. Scheau had recently left Dorsey’s employ. Dorsey maintained close contact

with him until three days prior to the murder, consistent with the time Mrdjenovich

said he learned that Scheau was posting his own ads. Dorsey, who’d lost a profitable

worker, had every incentive to be angry with Scheau.

      Admittedly, Mrdjenovich twice lied under oath – first in the grand jury, and

then at trial – regarding who shot Scheau. However, Mrdjenovich’s testimony

regarding Dorsey’s involvement in the plan to kill Scheau has remained consistent.

      Further, the available circumstantial evidence corroborates Mrdjenovich’s

account: American Express records, car rental records, and Secretary of State

information all point to Dorsey being in Chicago with Mrdjenovich. The car Dorsey

rented dropped Mrdjenovich off across the street from the Motel 6 minutes before the

murder. We know there was a driver in the Chevy Spark who dropped off Mrdjenovich

– that driver was more likely than not Dorsey, who’d rented the car and accompanied
                                         24
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 25 of 30 PageID #:717




Mrdjenovich to Chicago. It is simply not consistent with how Dorsey operated his

prostitution business that he would make two 14 hour drives - from Texas to Chicago,

and then Chicago to Texas, between February 26 and 28, 2015, unless he was trying

to get to Chicago as quickly as possible to exact revenge on Scheau, Dorsey, not

Mrdjenovich, had the motive to want Scheau dead, and the manner in which he was

killed is consistent with both Dorsey’s threats to his workers and his use and

attempted use of other masseuses to carry out violent acts, including his request to

Individual C to kill Individual A, and his statement to Individual A that Individual

C.B. beat another masseuse at Dorsey’s direction.

                   Defendant’s History and Characteristics

      Defendant’s history and characteristics demonstrate the need for a sentence

significantly above the Guidelines range in order to protect the public and deter

defendant from further criminal activity.

      Defendant has demonstrated to this Court that a jail sentence did not deter

him from prostituting individuals for profit. Defendant was released from prison in

June 2016, and less than six months later he was again conducting an interstate sex

trafficking operation for which he was arrested in December 2016.

      Further, defendant has exhibited disregard for the Court’s rules and those of

the prison. He lied to Probation regarding his discharge from the army, and he

misused the MCC’s phone system for personal profit. PSR at 18, 21-23.

      He further lied and minimized to Probation regarding his involvement in the

offense. PSR at 8. As discussed above, his claims that he was trying to run a



                                            25
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 26 of 30 PageID #:717




legitimate business and merely “turned a blind eye” to the sexual conduct is wholly

false.

         Defendant’s inability to be deterred and his failure to accept responsibility for

his offense demonstrate that, in addition to the need to adequately punish him for

the extent of his conduct, this Court’s sentence needs to be significant in order to

deter him from continuing to offend and to impress upon him the seriousness of the

need to respect the law.

                    The Need to Reflect the Seriousness of the Offense,
               Promote Respect for the Law, and Provide Just Punishment and
               Deterrence

         Defendant trafficked in persons. Those in his employ were adults. They made

money from the sex acts they performed. Many ultimately left his organization. But

their collective testimony regarding the way in which they were recruited, and

remained, in Dorsey’s organization speaks to Dorsey’s ability to manipulate

vulnerable individuals through shame, fear, threats, and even supposed friendship

and affection. Dorsey wasn’t just a mere participant in criminal activity. Instead,

Dorsey exercised management responsibility over the operation and assets of the

organization, and while he does not qualify for an enhancement pursuant to

Guideline 3B1.1, his role can be considered as a basis for an upward departure. See

Guideline 3B1.1, Application Note 2. Further, Dorsey was not simply employing

workers in furtherance of his criminal scheme - instead, he maintained control over

his workers by breaking them down mentally and persuading them that they were

worthless trash. His exploitation of other persons for his own profit is extraordinarily

serious.
                                            26
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 27 of 30 PageID #:717




      It is Dorsey’s involvement in the murder of his former worker, however, that

demonstrates that a sentence well above the advisory Guidelines range is warranted.

Dorsey threatened harm to those who left his employ, and in February 2016, he used

Anthony Mrdjenovich to make good on his threat to kill Philip Scheau after Scheau

began working on his own. The nature and seriousness of the offense is aggravated

by Dorsey’s involvement in the murder of Philip Scheau.

      Further, defendant has already demonstrated to this Court that he has no

respect for the law. He resumed pimping in June 2016 after a year’s custody for the

same conduct in Georgia. When arrested for a second time in Georgia, on the charges

that form a basis for case 19 CR 299, he attempted to obstruct justice by requesting

that his co-defendant sign a false affidavit and promising him that he’d take care of

him once released from prison. During the time he has been in custody in Chicago in

case 17 CR 299, he used his phone password and email account as currency, taking

over $4,600 from inmates for allowing them to use his phone and email access for

their own benefit. Finally, in order to curry favor and sympathy with this Court, he

lied to the Probation Officer regarding the reasons for his discharge from the U.S.

Army and significantly minimized and denied the offense conduct which formed a

basis for his conviction.

      An advisory Guidelines sentence is wholly insufficient to capture the extent of

Dorsey’s conduct and the harm he caused, or to provide adequate deterrence given

Dorsey’s history and characteristics. For the reasons set forth above, a sentence of 8-

10 years’ imprisonment is sufficient, but not greater than necessary, to punish



                                          27
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 28 of 30 PageID #:717




defendant for the offense and the murder he directed and sanctioned against a former

member of his organization.

III.   SUPERVISED RELEASE

            The Conditions and Duration of the Term of Supervised Release
         Recommended by the Probation Office is Appropriate to Protect the
         Public

       Pursuant to 18 U.S.C. § 3583(b)(2) and Guideline § 5D1.2(b)(2), the Court may

impose a term of supervised release of no less than five years and up to life. PSR at

24.

       The government recommends that this Court impose a five-year term of

supervised release, which is sufficient, but not greater than necessary, to accomplish

the aims set forth in 18 U.S.C. § 3553(a) and § 3583. A five-year term of supervised

release provides a significant period during which defendant will be supervised as he

reintegrates into society given his prior lack of legitimate employment and the fact

that he reoffended less than two years after release from his 2016 pimping conviction.

In addition to protecting the public from defendant for a period of time sufficient to

ensure that he does not reoffend, a five-year term of supervised release provides the

necessary structure and supervision to ensure that defendant will take advantage of

the treatment and training options provided in order to further protect the public.

       The government has no objection to the proposed conditions of supervised

release proposed by the Probation Office – these conditions are appropriately tailored

to permit the Probation Office to monitor defendant while on supervised release,

deter defendant from reoffending, and protect the public.



                                         28
   Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 29 of 30 PageID #:717




                     Additional Proposed Condition of Supervised Release

      In addition to the conditions proposed by the Probation Office, the government

also requests that this Court impose the following Discretionary Condition #6 which

expands the list of persons with whom the defendant is prohibited from meeting or

communicating with, and clarifies the definition of “communicating with.” The

government’s proposed Discretionary Condition #6 is as follows (additions to the

proposed condition are in italics):

      You shall not knowingly meet or communicate (whether directly or indirectly)

with any person whom you know to be engaged, or planning to be engaged, in criminal

activity and shall not knowingly meet or communicate with the following persons:

Individuals A, B, C, D, E, B.H., Matthew Lenzi, Christopher Carrera, and Individuals

I.T., B.B., A.O., K.L, C.C., A.K., C.B., N.P., and any other individual who previously

worked for or with Dorsey as a prostitute and/or masseuse. The government will

submit a memorandum to the Probation Office and to defense counsel specifically

identifying the true names of the individuals described above so that defendant can

be specifically advised of the persons with whom he is prohibited from communicating

and/or meeting.

      The above proposed condition is appropriate to prevent Dorsey from (1)

intimidating or retaliating against those who provided information to authorities and

from (2) seeking to recruit former workers back into any prostitution enterprise,

which numerous former workers have testified to and/or reported to agents during

the investigation.



                                         29
  Case: 1:17-cr-00299 Document #: 63 Filed: 10/24/19 Page 30 of 30 PageID #:717




IV.   CONCLUSION

      For the reasons set forth above and in its Government’s Version of the Offense,

the government respectfully requests that this Court impose a sentence within the

range of 8-10 years’ imprisonment.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                      By: s/Maureen E. Merin
                                      JARED C. JODREY
                                      MAUREEN E. MERIN
                                      Assistant United States Attorneys
                                      219 S. Dearborn Street
                                      Chicago, Illinois 60604
                                      (312) 353-1457




                                        30
